UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                    No. 19-1104


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

            v.

LARRY DARNELL HILL, JR.,

                  Defendant - Appellant,

            and

HILLBOY’S ENTERTAINMENT, a/k/a Larry Hill, - Hillboy’s Entertainment, d/b/a
Hill’s Tax Service; CRYSTAL DENISE DICKENS,

                  Defendants.



                                    No. 19-2268


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

            v.

LARRY D. HILL, JR.,

                  Defendant - Appellant,

            and
HILLBOY’S ENTERTAINMENT, a/k/a Larry Hill, Hillboy’s Entertainment, d/b/a
Hill’s Tax Service; CRYSTAL DENISE DICKENS,

                     Defendants.



Appeals from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-cv-00366-D)


Submitted: January 23, 2020                                       Decided: January 27, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry D. Hill, Jr., Appellant Pro Se. Julie Ciamporcero Avetta, Thomas J. Clark, Tax
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

      In these consolidated cases, Larry Darnell Hill, Jr., appeals the district court’s orders

permanently enjoining him from preparing and filing federal tax returns, pursuant to

26 U.S.C. §§ 7402, 7407, 7408 (2018), and denying his motions for reconsideration. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Hill, No. 5:17-cv-00366-D (E.D.N.C.

filed Jan. 7 & 8, 2019 & entered Jan. 8, 2019; Aug. 21, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3